Mr. Justice McAllister delivered the opinion of the Court: This record presents simply questions of fact, upon which it was the province of the jury to pass. There was some evidence of slight negligence on the part of appellee’s servant. Still, if his negligence, when compared with that of the servants of appellant, was slight, and that of appellant’s servants gross, the verdict should be sustained, according to a long line of decisions in this State. We are of opinion that the evidence tended to support such a finding, and there is no ground for setting it aside. The judgment is affirmed. Judgment affirmed,.